                  Case 21-10527-JTD             Doc 82       Filed 03/10/21        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                   )   Chapter 11
                                                         )
CARBONLITE HOLDINGS LLC, et al.,1                        )   Case No. 21-10527 (JTD)
                                                         )
                                   Debtors.              )   (Jointly Administered)
                                                         )
                                                         )   Ref. Docket Nos. 5 and 67
                                                         )   Objection Deadline: April 1, 2021 at 4:00 p.m. (ET)
                                                             Hearing Date: April 8, 2021 at 1:00 p.m. (ET)
                                                         )

     NOTICE OF ENTRY OF INTERIM ORDER AND FINAL HEARING REGARDING
           DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
      AUTHORIZING THE DEBTORS TO (I) PAY AND/OR HONOR PREPETITION
        EMPLOYEE OBLIGATIONS AND PAY THIRD PARTY AND CONTRACT
    WORKERS; (II) REMIT WITHHOLDING OBLIGATIONS AND DEDUCTIONS; (III)
    MAINTAIN EMPLOYEE COMPENSATION AND BENEFITS PROGRAMS AND PAY
      RELATED ADMINISTRATIVE OBLIGATIONS; AND (IV) HAVE APPLICABLE
    BANKS AND OTHER FINANCIAL INSTITUTIONS RECEIVE, PROCESS, HONOR,
       AND PAY CERTAIN CHECKS PRESENTED FOR PAYMENT AND HONOR
                   CERTAIN FUND TRANSFER REQUESTS

                 PLEASE TAKE NOTICE that on March 8, 2021, the above-captioned debtors

and debtors in possession (collectively, the “Debtors”), filed the Debtors’ Motion for Entry of

Interim and Final Orders Authorizing the Debtors to (I) Pay and/or Honor Prepetition Employee

Obligations and Pay Third Party and Contract Workers; (II) Remit Withholding Obligations and

Deductions; (III) Maintain Employee Compensation and Benefits Programs and Pay Related

Administrative Obligations; and (IV) Have Applicable Banks and Other Financial Institutions

Receive, Process, Honor, and Pay Certain Checks Presented for Payment and Honor Certain




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.


DOCS_DE:233366.1 13044/001
                  Case 21-10527-JTD     Doc 82      Filed 03/10/21   Page 2 of 4




Fund Transfer Requests (the “Motion”) [Docket No. 5] with the United States Bankruptcy Court

for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the

“Bankruptcy Court”). A copy of the Motion is attached hereto as Exhibit 1.

                 PLEASE TAKE FURTHER NOTICE that the Debtors presented certain first-

day motions at a hearing before the Honorable John T. Dorsey at the Bankruptcy Court on March

9, 2021. The Bankruptcy Court granted interim relief on the Motion and entered the Interim Order

Authorizing the Debtors to (I) Pay and/or Honor Prepetition Employee Obligations and Pay Third

Party and Contract Workers; (II) Remit Withholding Obligations and Deductions; (III) Maintain

Employee Compensation and Benefits Programs and Pay Related Administrative Obligations; and

(IV) Have Applicable Banks and Other Financial Institutions Receive, Process, Honor, and Pay

Certain Checks Presented for Payment and Honor Certain Fund Transfer Requests (the “Interim

Order”) [Docket No. 67], attached hereto as Exhibit 2.

                 PLEASE TAKE FURTHER NOTICE that any response or objection to the entry

of a final order with respect to the relief sought in the Motion must be filed with the Bankruptcy

Court on or before April 1, 2021 at 4:00 p.m. prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve

a copy of the response or objection upon: (i) the Debtors, c/o of Force Ten Partners LLC, 20341

Southwest Birch Street, Suite 220, Newport Beach, CA 92660, Attn: Brian Weiss

(bweiss@force10partners.com); (ii) proposed counsel for the Debtors, (a) Pachulski Stang Ziehl

& Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705

(Courier 19801) Attn: James E. O’Neill (joneill@pszjlaw.com) and Steven W. Golden

(sgolden@pszjlaw.com); and (b) Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd.,

13th Floor, Los Angeles, CA 90067-4003, Attn: Jeffrey W. Dulberg (jdulberg@pszjlaw.com); (iii)




DOCS_DE:233366.1 13044/001                      2
                  Case 21-10527-JTD     Doc 82      Filed 03/10/21    Page 3 of 4




counsel to the DIP Term Agent, DIP Term Lenders, and Prepetition Term Secured Parties, (a)

Latham & Watkins LLP, (x) 355 South Grand Avenue, Suite 100, Los Angeles, CA 90071, Attn:

Jeffrey E. Bjork (jbjork@lw.com), (y) 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611,

Attn: James Ktsanes (james.ktsanes@lw.com), and (z) 885 Third Avenue, New York, NY 10022,

Attn: Andrew C. Ambruoso (andrew.ambruoso@lw.com), and (b) Young Conaway Stargatt &

Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801, Attn: Robert S. Brady

(rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com) and Kara Hammond Coyle

(kcoyle@ycst.com) (iv) counsel to the DIP ABL Lender and Prepetition ABL Secured Parties, (a)

Otterbourg, P.C., 230 Park Avenue, New York, NY 10169-0075, Attn: Andrew M. Kramer

(akramer@otterbourg.com) and David E. Morse (dmorse@otterbourg.com) and (b) Richards,

Layton & Finger, PA, One Rodney Square, 920 North King Street, Wilmington, DE 19801, Attn:

John Henry Knight, Esq. (knight@rlf.com); (v) counsel to the TX/PA DIP Agents and Prepetition

Trustees, Arnold & Porter Kaye Scholer LLP, 70 West Madison Street, Suite 4200, Chicago, IL

60602-4321, Attn: Sarah Gryll (sarah.gryll@arnoldporter.com) and Ginger Clements, Esq.

(ginger.clements@arnoldporter.com); (vi) counsel to any statutory committee appointed in these

cases; and (vii) the Office of The United States Trustee, 844 King Street, Suite 2207, Lockbox 35,

Wilmington, DE 19801, Attn: Joseph McMahon, Esq. (Joseph.McMahon@usdoj.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE FINAL RELIEF

REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE FINAL RELIEF SOUGHT IN THE MOTION WILL BE HELD ON APRIL 8, 2021 AT

1:00 P.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE JOHN T.




DOCS_DE:233366.1 13044/001                      3
                  Case 21-10527-JTD   Doc 82   Filed 03/10/21   Page 4 of 4




DORSEY, UNITED STATES BANKRUPTCY COURT JUDGE, AT BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET, 5TH FLOOR, COURTROOM

NO. 5, WILMINGTON, DELAWARE 19801.


Dated: March 10, 2021                    PACHULSKI STANG ZIEHL & JONES LLP

                                         /s/ James E. O’Neill
                                         Richard M. Pachulski (CA Bar No. 90073)
                                         Gabriel I. Glazer (CA Bar No. 246384)
                                         James E. O'Neill (DE Bar No. 4042)
                                         Steven W. Golden (NY Bar No. 5374152)
                                         919 N. Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, DE 19899 (Courier 19801)
                                         Tel: (302) 652-4100
                                         Fax: (302) 652-4400
                                         Email: rpachulski@pszjlaw.com
                                                gglazer@pszjlaw.com
                                                joneill@pszjlaw.com
                                                sgolden@pszjlaw.com

                                         Proposed Attorneys for Debtors and Debtors in
                                         Possession




DOCS_DE:233366.1 13044/001                 4
